Opinion issued January 20, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00002-CV
———————————
In RE Chuck L. Harper, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
          Relator Chuck L. Harper has
petitioned this Court for a writ of mandamus, complaining that the Harris
County District Clerk refused to file relator’s “motion for expunction of
records, motion for bench warrant or[,] in the alternative[,] hearing by
conference call, request for disclosure, and declaration of inability to pay
court cost[s].”  
          This Court’s mandamus jurisdiction is
governed by the Texas Government Code. 
Section 22.221 expressly limits the mandamus jurisdiction of the courts
of appeals to (1) writs necessary to enforce the jurisdiction of the court of
appeals and (2) writs against specified district or county court judges in the
court of appeals district.  Tex. Gov’t Code Ann. §§ 22.221(a), (b)
(Vernon 2004).
          We have no jurisdiction to issue a
writ of mandamus against a district clerk unless necessary to enforce our
jurisdiction.  See id. § 22.221 (a); see
also In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.]
1999, orig. proceeding).  Relator’s
petition does not raise an issue regarding the need to protect, or a threat to,
our jurisdiction. 
          Accordingly, we dismiss relator’s
petition for writ of mandamus.[2]  See Tex. Gov’t Code Ann. §§ 22.221(a),
(b).     
 
PER CURIAM
Panel
consists of Justices Keyes, Sharp, and Massengale.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Relator has indicated the
underlying case is State v. Harper,
No. 1064870 in the 351st District Court of Harris County, Texas.  This Court affirmed the trial court’s
judgment in the underlying case, and the Texas Court of Criminal Appeals
refused relator’s petition for discretionary review.  Harper
v. State, No. 01-06-00495-CR, 2007 WL 1775982, at *4 (Tex. App.—Houston
[1st Dist.] June 21, 2007, pet. ref’d).  
 


[2]
          Relator’s petition names the Honorable Loren Jackson as respondent in
this original proceeding.  Jackson,
however, is no longer the Harris County District Clerk; the Honorable Chris
Daniel currently serves that office. 
Pursuant to Texas Rule of Appellate Procedure 7.2, we substitute Daniel
for Jackson as respondent.  See Tex.
R. App. P. 7.2(a).   However, because
we have no jurisdiction to consider relator’s complaint about the conduct of
the Harris County District Clerk, this mandamus proceeding need not be abated
to allow Daniels to reconsider Jackson’s decision under rule 7.2(b).  See Tex. R. App. P. 7.2(b).